       Case 1:16-cr-00632-VEC Document 71-6 Filed 03/22/19 Page 1 of 4



                                                          December 5th, 2018
Honorable Valerie, E. Caproni
United States District Judge
Southern District of New York
40 Foley Square, Courtroom 443
New York, New York 10007

Dear Judge, Caproni,

I am writing this letter on behalf of Todd R. Howe, my father and my best
friend. My name is Elliot Howe and I am 25 years old. I live in Washington,
DC. I am employed at
                                               . I have been working there for
3 years, while I wait to finish my
           and move onto law school.

Known to my friends as “brother Todd,” to myself as dad, to my mother as
“shug,” and to friends as many other nicknames, he really has never let me
down in my life. I grew up playing soccer at a competitive level my entire
life; I played club, then played at a very dominant boarding school, and was
lucky enough to play at the collegiate level, which was one of my dad’s
dreams for us because we truly did it together. Every kid had their father
show up to a few games throughout the season, but not my father. Dad
showed up to every game my entire high school and collegiate career no
matter where it was. And I went to boarding school in Connecticut and
college in Tennessee and then Washington DC. I wasn’t the best player,
we both knew that, but what set me apart from the other players was the
characteristics my father instilled in me since day one, and which I see in
him. These characteristics include working harder than every single person
around you and keeping your head down while doing it, because the right
people will see your work ethic and reward you. Secondly, be a good
teammate, a good person, and always help where needed above all else.

Dad made sure to help everyone around him no matter how much he had
going on at that point in his or my family’s life. For instance, my soccer
coach’s father was Hattian, he spoke very little English and was in his 70s.
He had been taken advantage of by a greedy lender who scammed him for
thousands and thousands of dollars. My father took control of the situation
without ever thinking otherwise and it took four months, but he figured out a
way to get his house refinanced and get the man who scammed him out of
       Case 1:16-cr-00632-VEC Document 71-6 Filed 03/22/19 Page 2 of 4



his life. The part of this story that stands out to me the most is that I didn’t
find this out until two years later when my soccer coach thanked me for
having my father help. My father never vocalized anything he did for people
because that is just the man he is. I have never been prouder of my father
in my entire life and I have tried to emulate his way of giving back to people
whenever I can.

I had a friend named               , who was a Ghanaian friend who I played
soccer with at The Hotchkiss School. Without a hesitation my father let
stay with us for a year while we attended Hotchkiss, he treated him like a
second son. My father treated every single one of my friends throughout my
life like a son, taking care of them in any way that helped them. I think this
is a direct representation of who my father is at heart, a man who puts his
family and friends before him no matter the situation.

Talking to my father’s friends the past few years, I have noticed the same
trend in all their stories about him. He was the hardest worker they knew,
and he would help anyone who needed help. I think without knowing my
father did his job the same way he dealt with helping people. His goal was
to help people and create jobs where jobs were hard to come by for the
people of New York, but I think he let his desire to do that become a “by
any means necessary” mentality, and he is now paying the price for that.

I have loved my job working at                                    . I have
worked way beyond a normal 40 hour week every week since I started.
This comes from watching my dad work while I was growing up. I have
been in the car with my dad coming home from soccer games where he is
working; I have been in bed at night at 10 at night and my dad is working, I
have been on vacations where I didn’t see my dad get off the phone for a
day straight because he was so busy. It all goes back to what my father
taught me as a six year old soccer player who could barely keep up with
       Case 1:16-cr-00632-VEC Document 71-6 Filed 03/22/19 Page 3 of 4



the best players around: “Work harder than anyone else in the room and
you will be successful.”

When this all started several years ago, I was in disbelief. My dad’s
conduct was a major surprise to me because of the lessons he had instilled
into me since I was young. I have always tried my best to emulate him in all
ways of life and hearing what my father had done was tough for me as an
individual as it made me really stop and think about who I wanted to be as
a human being. But I realized even the strongest willed man makes
mistakes in his life and the most important aspect of those mistakes is what
occurs after them taking place. What changes does he make in his life to
guarantee these mistakes are not repeated? I think my father realized the
life he was living and the choices he was making were at the heart of these
mistakes. He took himself and my mother out of a toxic style of living and
moved to a place where he can grow as a human being and still be a
valuable member of society.

Fast forward to today: my father works on the ski mountain and on the golf
course, once he was released from the MCC. He suffered a leg injury while
in MCC, but the day he got out of jail, he made a point to get back to
working on the golf course regardless of the fact that he was basically
working on one foot and had lost 30 pounds. He did what he has always
done his entire life, which was kept his head down and worked the hardest
in the room and helped the people who needed help around him. He has
already become a valuable member of society in a new place where he has
only lived for months. Already, he is helping to make a difference in others’
lives. My father was recently working on the golf course with a young man
in his mid-twenties who had a young child and was struggling to hold a job
because he’s just a little bit lost. My father obviously had a lot going on
already in his own life, but he took it upon himself to make sure this young
man was at work 15 minutes early every day with him to make sure he kept
this job. My father would call him every morning at 5am to make sure he
was up and ready to get to work. These are small things that a valuable
member of society does for others.

Judge Caproni, I believe my father is someone who can make a real
change in society, a man who puts others before himself. He has made
many positive changes in his life after leaving the MCC this past August
which, along with his giving attitude towards life, will only benefit the society
we live in today.
      Case 1:16-cr-00632-VEC Document 71-6 Filed 03/22/19 Page 4 of 4



I ask you to consider my dad’s giving nature and the fact that he has taken
so many steps already to make things right in granting him leniency at
sentencing.


                                 Sincerely,

                                 Elliot Howe
